EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul C. Onderick on 2/17/2021.
The application has been amended as follows: 
Claims 1-12 are canceled.
In claim 20, line 2: “a corneal” was changed to “the corneal”;
Claims 21-23 are canceled.

Election/Restrictions
Claims 15-20 are rejoined since these non-elected species depend from an allowable claim that is generic to these species.  Because claims 15-20 previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 1/9/2019 with respect to these claims is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined claims, the Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
U.S. Patent Application Publication No. 2015/0305927 (Walter)(previously cited) discloses that the patient receives a corneal tattoo (Abstract of Walter).  Walter further discloses that the corneal tattoo may be an alternative to the corneal inlay, intended to improve near vision without compromising distance vision in emmetropic presbyopes and possibly non-emmetropes, such as the Kamra inlay from AcuFocus in Irvine, Calif., which uses the pinhole principle to increase depth of field (paragraph 0063 of Walter).  From this disclosure, if a patient is considering having their near vision improved, they would consider either the corneal tattoo or a pinhole corneal inlay since they are alternatives to each other.  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have understood that the patient identified themselves as a patient considering the pinhole corneal inlay and the corneal tattoo before deciding on the corneal tattoo since Walter teaches corneal inlays and corneal tattoos are alternatives of each other and the patient would consider alternatives before making a decision.
Walter discloses that the tattoo substance may have a clinically effective life of at least five years (paragraph 0009 of Walter) and typically between about five years to about 100 years or more (paragraph 0058 of Walter).  This suggests that the tattoo substance is temporary or wears off and can last anywhere between five to 100 years.
The web article “Implantable inlay devices for presbyopia: the evidence to date” (Arlt) discloses that the patient is evaluated post-implementation to determine satisfaction with the 
However, the combination of Walter and Arlt does not teach or suggest “applying surgical ink to a central portion of a cornea not deeper than a corneal epithelium of the patient in an annular pattern surrounding a central uninked portion thereby temporarily simulating an optical effect of the implantable pinhole corneal inlay without implanting the corneal inlay until the surgical ink applied to the central portion of the corneal epithelium is lost due to cell replacement” along with the other features of claim 13.
Also, the article “Small aperture corneal inlay for the correction of presbyopia: visual results and complication” (Tomas-Juan) discloses that the patient is evaluated post-implementation to determine satisfaction with the procedure as well as monitoring the long-term effects of the implementation (pages 101-102 of Tomas-Juan).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to evaluate the patient’s responses to the implementation of the corneal tattoo as to factors related to sufficient/insufficient visual improvement and distance vision so as to monitor or determine the efficacy and customer satisfaction with the corneal tattoo.
However, the combination of Walter and Tomas-Juan does not teach or suggest “applying surgical ink to a central portion of a cornea not deeper than a corneal epithelium of the patient in an annular pattern surrounding a central uninked portion thereby temporarily 
Also, the article “Kamra Inlay for Presbyopia” (Mandel) discloses that the patient is evaluated post-implementation to determine satisfaction with the procedure as well as monitoring the long-term effects of the implementation (page 2 of Mandel).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to evaluate the patient’s responses to the implementation of the corneal tattoo as to factors related to sufficient/insufficient visual improvement and distance vision so as to monitor or determine the efficacy and customer satisfaction with the corneal tattoo.
However, the combination of Walter and Mandel does not teach or suggest “applying surgical ink to a central portion of a cornea not deeper than a corneal epithelium of the patient in an annular pattern surrounding a central uninked portion thereby temporarily simulating an optical effect of the implantable pinhole corneal inlay without implanting the corneal inlay until the surgical ink applied to the central portion of the corneal epithelium is lost due to cell replacement” along with the other features of claim 13.
Further, there is prior art that discloses that application of surgical ink to a central portion of a cornea not deeper than a corneal epithelium of the patient in an annular pattern surrounding a central uninked portion”, for example, paragraph 0305 of U.S. Patent Application Publication No. 2005/0033420; col. 1 of U.S. Patent No. 4875767; paragraph 0042 of U.S. Patent Application Publication No. 20150150723; and col. 1 of U.S. Patent No. 5578049.  However, none of these references discloses such an application in the context of temporarily simulating an optical effect of the implantable pinhole corneal inlay without implanting the corneal inlay until 
Claims 14-20 are allowable by virtue of their dependence from claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394.  The examiner can normally be reached on Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/Matthew Kremer/
Primary Examiner, Art Unit 3791